DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/179,505 in view of Ballerini et al. (US 2008/0116175), Calla et al. (US 2010/0326962), Furusako (JP 2002160083) and Nagahori et al. (US 6,316,743).
 	Regarding claims 1-14, ‘505 discloses all the features of claim limitations (i.e., the power density of the main power region is equal to or higher than a power density of sub power region suggest that there are two laser beams) except for the laser light is formed of a main beam and an auxiliary beam, at least part of the auxiliary beam being disposed on a front side of the main beam in a sweep direction of the laser light; the laser light forms a shallow region in a region to be irradiated by the at least one auxiliary beam, the shallow region being a molten pool shallower than a molten pool formed in a region to be irradiated by the main beam, and a melt intensity region of the main beam reaches the shallow region before the shallow region formed in the region to be irradiated by the at least one auxiliary beam solidifies, by moving the laser light and the workpiece relative to each other, the main beam has a power density equal to or greater than a power density of the auxiliary beam; the power density of the auxiliary beam has an intensity to melt the workpiece.
 	Ballerini et al. teaches “the laser light is formed of a main beam and an auxiliary beam, at least part of the auxiliary beam being disposed on a front side of the main beam in a sweep direction of the laser light” (at least part of auxiliary beam FL1 disposed on a front side of the main beam FL2 in a sweep direction F of the laser light),
 	“the laser light forms a shallow region in a region to be irradiated by the at least one auxiliary beam, the shallow region being a molten pool shallower than a molten pool formed in a region to be irradiated by the main beam” (the at least one auxiliary beam FL1 forming a shallow region being a molten pool shallower than a molten pool from by the main beam FL2), and 
 	“a melt intensity region of the main beam reaches the shallow region before the shallow region formed in the region to be irradiated by the at least one auxiliary beam solidifies” (fig.1 shows the laser beams FL1 and FL2 moving in a welding direction F. para.0042 shows laser beams FL1 and FL2 passes the rear portion of workpiece toward the welding direction to form the welded joint JS at a solidified state); 	“the power density of the auxiliary beam has an intensity to melt the workpiece” (See 112 rejection below for purpose of explanation. This limitation contradicts with the “a shallow region and a molten pool shallower than a molten pool formed in a region” because the shallow region and shallower region can be interpreted as keyhole. For examining purpose, Examiner interpret that the amended portion of claim 1 to “the power density of the auxiliary beam has an intensity to melt the workpiece”. In this case, Ballerini’s Fig.2 shows the auxiliary beam FL1,F1 melting the workpiece in order to form a keyhole). ‘505 teaches laser welding. Ballerini et al. teaches laser welding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘505 with Calla et al., by adding ‘505 laser beam positions according to Ballerini et al.’s laser beam positions, to improve the properties of the weld and to reduce weld defects (para.0008) as taught by Ballerini et al.
 	Calla et al. teaches “moving the laser light and the workpiece relative to each other” (para.0023, i.e., positioning mechanism 114 and 116 … the controller 118 may control the rate of welder motion relative to the workpiece 102 via the positioning mechanism 114 and/or 116. Para.0026 and 0022 discuss about 112 can be welding laser that is couple to the position mechanism 116). ‘505 teaches laser welding. Calla et al. teaches laser welding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘505 with Calla et al., by adding Calla et al.’s positioning mechanisms to ‘505’s device, to compensate for the detected defect or weld bean properties thereby enhance weld bean formation and provide stronger weld joints and substantially reduce or eliminate time-consuming and expensive finishing operations (para.0023) as taught by Calla et al. 
 	Furusako teaches “the main beam” (para.0023, i.e., a high energy density second laser beam 10 is interpreted at the main beam) has a power density equal to or greater than a power density of the auxiliary beam” (para.0022, i.e., a low energy density first laser beam 7 is interpreted as auxiliary beam). ‘505 teaches laser welding. Furusako teaches laser welding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘505 with Furusako, by adjusting ‘505’s the power density of the main beam and auxiliary beam according to Furusako’s laser beam density, to provide higher power density for the main beam and lower power density for the auxiliary beam for reducing occurrence of partial defects and thereby improve the quality of weld beam (para.0019) as taught by Furusako.  
 	Nagahori et al. teaches “the beam which stabilizes the molten pool and suppresses generation of sputter” (col.5 at lines 60-63, i.e., when moving from the piercing operation to the cutting operation, damage to the cutting by the sputter and the molten metal can be avoided). ‘505 teaches a laser processing device. Nagahori et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘505 with Nagahori et al., by modifying ‘505’s laser beam output according to Nagahori et al.’s laser beam output, to  prevent the adhering of sputter and molten metal scattered in the piercing operation to the cut workpiece, thereby producing a produce of superior quality (col.5 at lines 55-63) as taught by Nagahori et al.

	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/179,505 in view of Ballerini et al. (US 2008/0116175), Calla et al. (US 2010/0326962), Furusako (JP 2002160083) and Nagahori et al. (US 6,316,743). as applied in claims 1-14 above, and further in view of Zediker et al. (US 2012/0273470).
	Regarding claim 34, modified ‘505 discloses “the power density of the auxiliary beam” (Ballerini, at least part of auxiliary beam FL1. It is inherently and necessarily that the laser beam has a power density), “the shallow region is deeper than 10 micrometers” (Furusako, para.0049, i.e., 2 sheet thicknesses: 0.2 sheets Using galvanized steel sheets 27 and 27 b with a galvanization weight of 60 g/m2 of 7 mm. Thus, each sheet is 3.5 mm. Fig.1 shows laser beam 7 for the shallow region which is about thickness of one sheet such that the shallow region is deeper than 10 micrometers).
 	Modified ‘505 is silent regarding the power density of the auxiliary beam is less than or equal to 1x107 W/cm2. 
 	Zediker et al. teaches “the power density of the auxiliary beam is less than or equal to 1x107 W/cm2” (Claim 11, item b. a fluence along the beam path is at least about 100,000 w/cm2 which is less than 1x107 W/cm2 or 10000000 W/cm2). Modified ‘505 teaches a laser processing device. Zediker et al. teaches a laser processing device.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘505 with Zediker et al., by modifying ‘505’s laser power density according to Zediker et al.’s laser power density, to provide desired power output based on design specification. 
This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 7, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballerini et al. (US 2008/0116175) in view of Calla et al. (US 2010/0326962), Furusako (JP 2002160083) and Nagahori et al. (US 6,316,743). 
	Regarding claim 1, Ballerini et al. discloses “a method of welding a workpiece by using a laser” (abstract, i.e., a welding process using a laser beam (FL1, FL2) to weld at least one metal workpiece, preferable to weld two metal workpieces together), the method comprising:
 	“disposing a workpiece in a region to be irradiated with laser light from at least one laser oscillator” (para.0032, i.e., the laser beam is generated by a laser generator of ND:YAG, diode, yetterbium-doped fibre or CO2 laser type); and
 	“irradiating the workpiece with the laser light from the laser oscillator such that an irradiated portion of the workpiece is melted and welded while sweeping the laser light over the workpiece by moving the laser light relatively to the workpiece” (para.0042, i.e., the laser beam is moved relative to the workpiece or workpieces), 
 	“the laser light is formed of a main beam and an auxiliary beam, at least part of the auxiliary beam being disposed on a front side of the main beam in a sweep direction of the laser light” (at least part of auxiliary beam FL1 disposed on a front side of the main beam FL2 in a sweep direction F of the laser light),
 	“the laser light forms a shallow region in a region to be irradiated by the at least one auxiliary beam, the shallow region being a molten pool shallower than a molten pool formed in a region to be irradiated by the main beam” (the at least one auxiliary beam FL1 forming a shallow region being a molten pool shallower than a molten pool from by the main beam FL2), and 
 	“a melt intensity region of the main beam reaches the shallow region before the shallow region formed in the region to be irradiated by the at least one auxiliary beam solidifies” (fig.1 shows the laser beams FL1 and FL2 moving in a welding direction F. para.0042 shows laser beams FL1 and FL2 passes the rear portion of workpiece toward the welding direction to form the welded joint JS at a solidified state).
 	“the power density of the auxiliary beam has an intensity to melt the workpiece” (Fig.2 shows the auxiliary beam FL1,F1 melting the workpiece in order to form a keyhole).
 	Ballerini et al. is silent regarding by moving the laser light and the workpiece relative to each other, the main beam has a power density equal to or greater than a power density of the auxiliary beam.
 	Calla et al. teaches “moving the laser light and the workpiece relative to each other” (para.0023, i.e., positioning mechanism 114 and 116 … the controller 118 may control the rate of welder motion relative to the workpiece 102 via the positioning mechanism 114 and/or 116. Para.0026 and 0022 discuss about 112 can be welding laser that is couple to the position mechanism 116). Ballerini et al. teaches laser welding. Calla et al. teaches laser welding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ballerini et al. with Calla et al., by adding Calla et al.’s positioning mechanisms to Ballerini et al.’s device, to compensate for the detected defect or weld bean properties thereby enhance weld bean formation and provide stronger weld joints and substantially reduce or eliminate time-consuming and expensive finishing operations (para.0023) as taught by Calla et al. 
 	Furusako teaches “the main beam” (para.0023, i.e., a high energy density second laser beam 10 is interpreted at the main beam) has a power density equal to or greater than a power density of the auxiliary beam” (para.0022, i.e., a low energy density first laser beam 7 is interpreted as auxiliary beam). Ballerini et al. teaches laser welding. Furusako teaches laser welding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ballerini et al. with Furusako, by adjusting Ballerini et al.’s the power density of the main beam and auxiliary beam according to Furusako’s laser beam density, to provide higher power density for the main beam and lower power density for the auxiliary beam for reducing occurrence of partial defects and thereby improve the quality of weld beam (para.0019) as taught by Furusako. 
 	Ballerini et al. is silent regarding the beam which stabilizes the molten pool and suppresses generation of sputter.
 	Nagahori et al. teaches “the beam which stabilizes the molten pool and suppresses generation of sputter” (col.5 at lines 60-63, i.e., when moving from the piercing operation to the cutting operation, damage to the cutting by the sputter and the molten metal can be avoided). Ballerini teaches a laser processing device. Nagahori et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ballerini et al. with Nagahori et al., by modifying Ballerini et al.’s laser beam output according to Nagahori et al.’s laser beam output, to  prevent the adhering of sputter and molten metal scattered in the piercing operation to the cut workpiece, thereby producing a produce of superior quality (col.5 at lines 55-63) as taught by Nagahori et al.
 	Regarding claim 2, modified Ballerini et al. discloses “the irradiating comprises irradiating the workpiece such that a keyhole is at least generated in the irradiated portion of the workpiece” (Ballerini et al., para.0046, i.e., keyhole KH).
 	Regarding claim 3, modified Ballerini et al. discloses “the laser light further includes another auxiliary beam having a power density lower than the power density of the main beam and disposed posterior, in a sweep direction, to the main beam” (Furusako, para.0041-0043, i.e., the subsequent low energy density third laser beam 15 … the low energy density third laser beam 15 … used for reheating the welded portion. Fig.1, 15 is the another auxiliary beam in the welding direction 21).
 	Regarding claim 4, modified Ballerini et al. discloses “the laser light further includes a yet another auxiliary beam having the power density lower than the power density of the main beam and disposed sideward in a sweep direction of the main beam” (Furusako, 0041-0043, i.e., the subsequent low energy density third laser beam 15 … the low energy density third laser beam 15 … used for reheating the welded portion. Fig.1, 15 is another auxiliary beam and disposed sideward in the welding direction 21).
 	Regarding claim 5, modified Ballerini et al. discloses “the laser light further includes a plurality of auxiliary beams including the auxiliary beam and an additional auxiliary beam each having a power density lower than the power density of the main beam and dispersed around the main beam” (Furusako, para.0027 discuss about main laser beam having high energy density. Paras.0022 and 0042 discuss about auxiliary beam 7 and an additional auxiliary 15 having a low power density).
 	Regarding claim 7, modified Ballerini et al. discloses “the main beam and the auxiliary beam of the laser light are configured such that a first molten pool formed with the main beam and a second molten pool formed with the auxiliary beam at least partially overlap with each other” (Ballerini et al., the main beam FL2 formed with a first molten pool and the auxiliary beam FL1 formed with a second molten pool such that the first and the second molten pools is at least partially overlap with each other because laser beams are moving in a direction).
	Regarding claim 9, modified Ballerini et al. discloses “the main beam and the auxiliary beam are generated from laser light emitted from a single laser oscillator” (Ballerini et al., para.0032, i.e., a laser generator).
 	Regarding claim 13, modified Ballerini et al. discloses “the workpiece includes at least two members to be welded, and the workpiece is disposed in a region to be irradiated with the laser light in the disposing step such that the at least two members are overlapped with each other, or brought into contact with each other, or adjacent to each other” (Furusako, fig.1, the workpieces 1 and 2 are in a region to be irradiated with the laser light 7 and 10 in the disposing step such that the at least two members are overlapped with each other, or brought into contact with each other, or adjacent to each other. See Para.0034).
 	Regarding claim 14, modified Ballerini et al. discloses “the auxiliary beam has a beam diameter equal to or greater than a beam diameter of the main beam” (Furusako, para.0010-0011, i.e., the beam diameter (D1) of the first laser beam, the beam diameter (D2) of the second laser beam … the beam diameter (D1) of the first laser beam and the beam diameter (D2) of the second laser beam are adjusted so as to satisfy the relationship of D1 (mm) ≥ D2 (mm). In this case, the auxiliary beam has a beam diameter D1 greater than the beam diameter of the main beam D2).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ballerini et al. (US 2008/0116175) in view of Calla et al. (US 2010/0326962), Furusako (JP 2002160083) and Nagahori et al. (US 6,316,743) as applied in claims 1-5, 7, 9 and 13-14 above, and further in view of Olsen (US 9,044,824).
 	Regarding claim 6, modified Ballerini et al. discloses the auxiliary beam and the main beam.
 	However, Furusako is silent regarding the auxiliary beam has a ring shape surrounding the main beam, or an arc shape partially surrounding the main beam.
 	Olsen teaches “the auxiliary beam has a ring shape surrounding the main beam, or an arc shape partially surrounding the main beam” (examiner interpreted that arc shape can be any curved shape. Fig.7, 6 has arc-shaped or U-shaped that partially surrounding the main beam 2). Modified Ballerini et al. teaches laser welding for forming keyhole. Olsen teaches laser cutting or welding for forming keyhole (para.0013). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ballerini et al. with Olsen, by modifying Ballerini et al.’s auxiliary beam according to Olsen’s auxiliary beam having an arc shape that partially surrounding the main beam, to provide a substantially steady flow of melt out of the processing region (para.0013) and provides for an unprecedented cut quality, at high cutting speeds when cutting through a thick workpiece (para.0024) as taught by Olsen. One skilled in the art would have been motivated to combined the references because doing so would provide an unprecedented cut quality, at high cutting speeds when cutting through a thick workpiece (para.0024) as taught by Olsen.

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ballerini et al. (US 2008/0116175) in view of Calla et al. (US 2010/0326962), Furusako (JP 2002160083) and Nagahori et al. (US 6,316,743) as applied in claims 1-5, 7, 9 and 13-14 above, and further in view of Lin et al. (US 2013/0309000).
Regarding claim 11, modified Ballerini et al. is silent regarding the main beam and the auxiliary beam are formed by a beam shaper disposed between the laser oscillator and the workpiece.
 Lin et al. teaches “the main beam and the auxiliary beam are formed by a beam shaper disposed between the laser oscillator and the workpiece” (fig.7 two separate dark grey optical elements that is configured to focus the laser beams). Modified Ballerini et al. teaches laser welding. Lin et al. teaches laser welding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ballerini et al. with Lin et al., by adding Lin et al.’s optical elements to Ballerini et al.’s device, in order to properly focus the laser beams at desired position.

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ballerini et al. (US 2008/0116175) in view of Calla et al. (US 2010/0326962), Furusako (JP 2002160083), Nagahori et al. (US 6,316,743) and Lin et al. (US 2013/0309000) as applied in claims 1-5, 7, 9 and 13-14 above, and further in view of Olsen (US 9,044,824).
 	Regarding claim 12, modified Ballerini et al. discloses the beam shaper (Lin et al., see fig.7). However, modified Ballerini et al. is silent regarding the bema shaper is a diffractive optical element.
 	Olsen teaches “the bema shaper is a diffractive optical element” (para.0051, i.e., a diffractive optical element (DOE)). Ballerini et al. teaches a laser welding device. Olsen teaches a laser welding device (para.0002).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ballerini et al. with Olsen, by replacing Furusako’s beam shaper with Olsen’s beam shaper, in order to shape the beam to have a suitable beam profile (para.0051) as taught by Olsen.



	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ballerini et al. (US 2008/0116175) in view of Calla et al. (US 2010/0326962), Furusako (JP 2002160083) and Nagahori et al. (US 6,316,743) as applied in claims 1-5, 7, 9 and 13-14 above, and further in view of Zediker et al. (US 2012/0273470).
	Regarding claim 34, modified Ballerini et al. discloses “the power density of the auxiliary beam” (Ballerini, at least part of auxiliary beam FL1. It is inherently and necessarily that the laser beam has a power density), “the shallow region is deeper than 10 micrometers” (Furusako, para.0049, i.e., 2 sheet thicknesses: 0.2 sheets Using galvanized steel sheets 27 and 27 b with a galvanization weight of 60 g/m2 of 7 mm. Thus, each sheet is 3.5 mm. Fig.1 shows laser beam 7 for the shallow region which is about thickness of one sheet such that the shallow region is deeper than 10 micrometers).
 	Modified Ballerina et al. is silent regarding the power density of the auxiliary beam is less than or equal to 1x107 W/cm2. 
 	Zediker et al. teaches “the power density of the auxiliary beam is less than or equal to 1x107 W/cm2” (Claim 11, item b. a fluence along the beam path is at least about 100,000 w/cm2 which is less than 1x107 W/cm2 or 10000000 W/cm2). Modified ballerina et al. teaches a laser processing device. Zediker et al. teaches a laser processing device.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ballerini et al. with Zediker et al., by modifying Ballerina et al.’s laser power density according to Zediker et al.’s laser power density, to provide desired power output based on design specification. 


Response to Arguments
 	Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “regarding the rejections under 35 USC 112a and 35 USC 112b, claim 1 is amended …” on page 7 of remark.
 	In response, the amendment to claim 1 overcome the 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn. 
 	(2) Applicant argues “Turning now to the prior art rejection … Specifically, amended claim 1 now recites that the power density of the auxiliary beam has an intensity to melt the workpiece and which stabilizes the molten pool and suppresses generation of sputter …” on page 7 of remark.
 	In response, the amendment to claims overcome prior rejections. However, examiner found additional reference(s) during an updated search. Please see above for the newly introduced references in current rejections. 



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761